

Exhibit 10.10(A)


EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of
July 15, 2020 (the “Effective Date”), by Accel Entertainment, Inc., a Delaware
corporation (the “Company”), and Andrew Rubenstein (“Executive”) and amends and
restates the employment agreement entered into by and between the Company and
Executive dated as of January 28, 2013 and amended effective as of December 13,
2016 and January 31, 2019 (collectively, the “Prior Agreement”).
WHEREAS, the Company desires to continue to employ Executive as the Company’s
Chief Executive Officer, and Executive desires to continue to serve in such
capacity, pursuant to the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
ARTICLE I
CERTAIN DEFINITIONS


1.1 “Affiliate” means any corporation, partnership, limited liability company,
limited liability partnership, association, trust or other organization that,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company. For purposes of the preceding sentence, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities, by contract, or otherwise.
1.2 “Board” means the Board of Directors of the Company.
1.3 “Cause” means (a) Executive’s material breach of this Agreement or any other
material written agreement between Executive and the Company or an Affiliate or
Executive’s material breach of any policy or code of conduct established by the
Company or an Affiliate and applicable to and previously made available to
Executive; (b) commission of an act of gross negligence, willful misconduct,
breach of fiduciary duty, fraud, theft or embezzlement on the part of Executive;
(c) commission by Executive of, or conviction or indictment of Executive for, or
plea of nolo contendere by Executive to, any felony (or state law equivalent) or
any crime involving moral turpitude; (d) commission of any action that could
cause Executive or the Company to be in violation of the Illinois Video Gaming
Act or rules established by the Illinois Gaming Board, or that could cause the
revocation or loss of any other material gaming license; or (e) Executive’s
willful failure or refusal, other than due to Disability, to (i) perform
Executive’s obligations pursuant to this Agreement or (ii) follow any lawful
directive from the Board; provided, however, that if Executive’s actions or
omissions as set forth in clauses (a) or (e) are of such a nature that the
Company determines they are curable by Executive, such actions or omissions must
remain uncured 30 days after the Company has provided Executive written notice
of the obligation to cure such actions or omissions.
1.4 “Change in Control” means a “Change in Control” as such term is defined in
the Company’s Long Term Incentive Plan, as may be amended from time to time;
provided that the transaction (including any series of transactions) also
qualifies as a change in control under U.S. Treasury Regulation 1.409A-3(i)(5).
1.5 “Change in Control Covered Termination” means a Covered Termination that
occurs within the Change in Control Period.


1

--------------------------------------------------------------------------------




1.6 “Change in Control Period” means the period (a) commencing on the later of
(i) 90 days prior to the earlier of (1) the date of a Potential Change in
Control and (2) the date of a Change in Control and (ii) the date on which the
Company commences its engagement with the applicable counterparty to pursue the
corporate transaction that will be the subject of the Potential Change in
Control and (b) ending on the earlier of (i) the one-year anniversary of a
Change in Control and (ii) the date on which the Company abandons the corporate
transaction that was the subject of the Potential Change in Control or the
definitive agreement that was the subject of the Potential Change in Control is
terminated and the applicable Change in Control does not occur.
1.7 “COBRA” means the Consolidated Omnibus Reconciliation Act of 1985, as
amended.
1.8 “Code” means the Internal Revenue Code of 1986, as amended.
1.9 “Covered Termination” means (a) the termination of Executive’s employment by
the Company without Cause, or (b) Executive’s termination of employment with the
Company for Good Reason. A Covered Termination will not include a termination of
Executive’s employment by reason of Executive’s death or Disability, the
termination of Executive’s employment for Cause or Executive’s termination of
his employment without Good Reason. A termination of Executive’s employment upon
the expiration of the term of this Agreement following the Company providing
advance written notice to not renew the term of this Agreement in accordance
with Section 2.3 shall be deemed to be a Covered Termination; provided that
there does not exist grounds to terminate Executive’s employment for Cause at
the time of such employment termination.
1.10 “Disability” means a physical or mental sickness or any injury which
renders Executive incapable of performing the services required of him as an
Executive of the Company and which does or may be expected to continue for more
than six months during any 12-month period. In the event Executive shall be able
to perform his usual and customary duties on behalf of the Company following a
period of disability, and does so perform such duties or such other duties as
are prescribed by the Board for a period of three continuous months, any
subsequent period of disability shall be regarded as a new period of disability
for purposes of this Agreement. The Company and Executive shall determine the
existence of a Disability and the date upon which it occurred. In the event of a
dispute regarding whether or when a Disability occurred, the matter shall be
referred to a medical doctor selected by the Company and Executive. In the event
of their failure to agree upon such a medical doctor, the Company and Executive
shall each select a medical doctor who together shall select a third medical
doctor who shall make the determination. Such determination shall be conclusive
and binding upon the parties hereto.
1.11 “Good Reason” means Executive’s resignation within 90 days after any of the
following events, unless Executive consents to the applicable event: (a) a
decrease in Executive’s base salary, other than a reduction in annual base
salary of less than 10% that is implemented in connection with a contemporaneous
reduction in annual base salaries affecting other senior executives of the
Company; (b) a material decrease in (i) Executive’s then-current title or
position, or (ii) authority or areas of responsibility as are commensurate with
Executive’s then-current title or position; (c) a relocation of Executive’s
principal work location to a location more than 50 miles from Executive’s
then-current principal location of employment; or (d) a material breach by the
Company or any Affiliate of this Agreement or any material agreement between
Executive and the Company or any Affiliate. Notwithstanding the foregoing, any
assertion by Executive of a termination for Good Reason will not be effective
unless and until Executive has: (A) provided the Company or any Affiliate,
within 60 days of Executive’s knowledge of the occurrence of the facts and
circumstances underlying the Good Reason event, written notice stating with
specificity the applicable facts and circumstances underlying such Good Reason
event; and (B) provided the Company or any Affiliate with an opportunity to cure
the same within 30 days after the receipt of such notice.
1.12 “Person” shall mean any individual, natural person, corporation (including
any non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
incorporated or unincorporated association, governmental authority, firm,
society or other enterprise, organization or other entity of any nature.


2

--------------------------------------------------------------------------------




1.13 “Potential Change in Control” means the date of execution of a definitive
agreement for a corporate transaction which, if consummated, would constitute a
Change in Control.
ARTICLE II
EMPLOYMENT BY THE COMPANY
2.1 Position and Duties. Subject to the terms set forth herein, Executive will
continue to be employed as the Company’s Chief Executive Officer. Executive will
perform such services as are consistent with such position and such other duties
as are assigned to Executive by an action of the Board. During the term of
Executive’s employment with the Company, Executive will devote Executive’s best
efforts and substantially all of Executive’s business time and attention to the
business of the Company.


2.2 Employment Policies. Executive’s employment relationship with the Company
will also be governed by the general employment policies and practices of the
Company as are previously made available to Executive, including those relating
to protection of confidential information and assignment of inventions, except
that when the terms of this Agreement differ from or are in conflict with the
Company’s general employment policies or practices, this Agreement will control.


2.3 Term. The term of Executive’s employment hereunder shall commence as of the
execution of this Agreement and shall end on the third anniversary thereof;
provided that (i) such term shall automatically renew for successive one-year
periods on the third anniversary of the effective date of this Agreement and on
the last day of each successive one-year period unless either party provides
advance written notice to the other no less than 3 months prior to the
commencement of a succeeding one-year period, in which case such term shall
terminate on the day immediately prior to the commencement of such successive
one-year period, and (ii) such term shall earlier terminate upon a termination
of Executive’s employment as set forth in Section 4.1. Executive acknowledges
and agrees that there is no assurance that this Agreement will be renewed or
extended as described in the immediately preceding sentence, and neither
Executive nor the Company has any obligation to renew or extend this Agreement
or any right to require any such renewal or extension.


ARTICLE III
COMPENSATION


3.1 Base Salary. As of the Effective Date, Executive will receive for services
to be rendered hereunder an annual base salary of $750,000, payable in
accordance with the Company’s standard payroll practices. Executive’s base
salary will be subject to review from time to time in the sole discretion of the
Board.
  
3.2 Annual Bonus. Executive will be eligible to receive an annual performance
bonus with a target amount of 100% of Executive’s base salary (the “Annual
Bonus”). Annual Bonus payments will be determined in the discretion of the Board
and will be subject to achievement of any applicable performance milestones or
other terms and conditions determined by the Board. The Annual Bonus will be
payable as soon as practicable following the end of the calendar year to which
the bonus relates, subject to Executive’s continued employment through the end
of such calendar year.


3.3 Long-Term Incentive Compensation. Executive will be eligible to receive
additional grants of equity-based incentive compensation awards on an annual
basis in accordance with the Company’s annual grants to similarly situated
senior executives, if any. Such grants, if any, will be made in the Board’s sole
discretion. Executive’s target annual long-term incentive opportunity as of the
Effective Date will be 200% of his annual base salary.


3.4 Company Benefits; Personal Vehicle. Executive will be eligible to continue
to participate in the employee benefit plans and arrangements established by the
Company (“Employee Benefit Plans”) in accordance with the terms and conditions
of such plans as in effect from time to time, including eligibility to accrue up
to thirty (30) days of paid-time off (“PTO”) per calendar year, of which a
maximum of five days may roll-over from one


3

--------------------------------------------------------------------------------




calendar year to the next. The Company reserves the right to amend or terminate
any Employee Benefit Plan at any time in its sole discretion, subject to the
terms of such Employee Benefit Plan and applicable laws. The Company will
continue to provide Executive with his current vehicle, and will cover all
reasonable related expenses for the vehicle’s fuel, maintenance and upkeep.
Alternatively, Executive may elect to use his own vehicle, in which case the
Company shall reimburse Executive for an amount equal to $750.00 per month in
respect thereto (which amount may be increased from time to time in the
Company’s sole discretion as may be necessary to cover Executive’s expenses in
connection with his leasing or ownership of such vehicle), and shall reimburse
Executive for reasonable gas utilized for business purposes. For the avoidance
of doubt, all maintenance and insurance expenses for Executive’s own vehicle
shall be Executive’s sole responsibility.


3.5 Expenses. The Company will reimburse Executive for all reasonable and
necessary expenses incurred by Executive in connection with the Company’s
business, provided that the expenses are properly documented and accounted for
in accordance with the Company’s policies as may be in effect from time to time.
In addition, the Company will reimburse Executive’s reasonable attorney’s fees
incurred by Executive in connection with the negotiation of this Agreement, as
soon as practicable following presentation by Executive of expense statements or
such other supporting information as the Company may reasonably require.
ARTICLE IV
TERMINATION


4.1 Termination of Employment. Executive’s employment with the Company hereunder
may be terminated by the Company or Executive, as applicable, without any breach
of this Agreement under the following circumstances: (a) the Company may
terminate Executive’s employment with or without Cause at any time; (b)
Executive may resign for Good Reason or without Good Reason at any time; and
(c) Executive’s employment shall terminate automatically upon Executive’s death
or, subject to a determination by the Board, upon Executive’s Disability. Any
termination of Executive’s employment by the Company or by Executive under this
Article IV (other than in the case of Executive’s death) shall be communicated
by a written notice to the other party hereto and shall be effective on the date
on which such notice is given, subject to the notice and cure periods required
in the event a termination for Cause or a resignation for Good Reason).
4.2 Deemed Resignation. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its Affiliates.
Notwithstanding the foregoing, in the event that, following Executive’s
termination of employment, Executive continues to provide services to the
Company as a consultant or member of the Board, Executive may continue to serve
in such offices and directorships as then mutually agreed upon between Executive
and the Company.
ARTICLE V
SEVERANCE PAYMENTS AND BENEFITS
5.1 General. Upon a termination of Executive’s employment for any reason,
Executive (or his estate) shall be entitled to receive Executive’s accrued but
unpaid base salary or wages, accrued vacation pay, any Annual Bonus for any
prior completed fiscal year, to the extent earned but not yet paid at the time
of such termination (any such Annual Bonus, an “Earned Annual Bonus”),
unreimbursed business expenses for which proper documentation is provided, and
other vested amounts and benefits earned by (but not yet paid to) or owed to
Executive under any applicable Employee Benefit Plan of the Company through and
including the date of termination of Executive’s employment (the “Accrued
Benefits”).
5.2 Covered Terminations. If Executive experiences a Covered Termination,
Executive will be entitled to receive Executive’s Accrued Benefits and, subject
to the requirements of Section 5.4, will be entitled to receive the following
payments and benefits, payable as set forth in Section 5.3:




4

--------------------------------------------------------------------------------




(a)Cash Severance. Executive will be entitled to receive an amount equal to the
sum of (i) the annual base salary payments made to Executive during the two-year
period immediately preceding the date of such Covered Termination plus (ii) the
two most recent Annual Bonus payments made to Executive preceding the date of
such Covered Termination; provided that, solely for purposes of determining the
amount payable pursuant to this Section 5.2(a), any Earned Annual Bonus shall be
treated as if it had been paid immediately prior to the date of such Covered
Termination (such that clause (ii) of this Section 5.2(a) shall include such
Earned Annual Bonus and the most recent Annual Bonus payment made to Executive
preceding the date of such Covered Termination).
(b)Continued Healthcare. If Executive elects to receive continued healthcare
coverage pursuant to the provisions of COBRA, the Company will directly pay, or
reimburse Executive for, the premium for Executive and Executive’s covered
dependents through the earliest to occur of (i) the 2nd anniversary of the
Covered Termination and (ii) the first date on which Executive and Executive’s
covered dependents become eligible for substantially comparable healthcare
coverage under another employer’s plans; provided that as soon as
administratively practicable following the date the Release (as defined below)
becomes effective and non-revocable, the Company will pay to Executive a cash
lump-sum payment equal to the monthly premiums that would have been paid on
behalf of Executive had such payments commenced on the date of the Covered
Termination. Notwithstanding the foregoing, the Company may elect at any time
that, in lieu of paying or reimbursing such premiums, the Company will instead
provide Executive with a monthly cash payment equal to the amount the Company
would have otherwise paid pursuant to this Section 5.2(b), less applicable tax
withholdings.
(c)Current Year Annual Bonus. If such Covered Termination is a Change in Control
Covered Termination, Executive will be entitled to receive an amount equal to
Executive’s target Annual Bonus for the calendar year in which the Covered
Termination occurs, multiplied by a fraction, (A) the numerator of which is the
number of days in the calendar year in which the Covered Termination occurs
during which Executive was employed by the Company and (B) the denominator of
which is 365.
(d)Equity Awards. If such Covered Termination is a Change in Control Covered
Termination, each outstanding and unvested equity award held by Executive,
including without limitation, each outstanding stock option, restricted stock
unit and share of restricted stock, will automatically become vested, and if
applicable, exercisable and any forfeiture restrictions or rights of repurchase
thereon will lapse, in each case with respect to 100% of the shares underlying
such outstanding equity awards as of the date of such Covered Termination;
provided that any performance-based vesting criteria will be treated in
accordance with the applicable award agreement or other applicable equity
incentive plan governing the terms of such equity award.
5.3 Payment Timing; Mitigation.
(a)
Except as otherwise set forth in Section 5.4 and Section 8.2:

(i) any amounts payable pursuant to Section 5.2(a) shall be payable in 24
substantially equal installments in accordance with the Company’s normal payroll
policies, with such installments to commence in the first payroll period
immediately following the date the requirements of Section 5.4 are satisfied, so
long as such requirements are satisfied on or before the 60th day following date
of the Covered Termination and with the first such payment to include any
payments that would have been made during the period between the date of such
Covered Termination and such first payroll period had the requirements of
Section 5.4 been satisfied on the date of such Covered Termination; provided
that in the event the applicable Covered Termination is a Change in Control
Covered Termination, such amounts shall instead be payable in a lump-sum in the
first payroll period immediately following the date the requirements of Section
5.4 are satisfied, so long as such requirements are satisfied on or before the
60th day following date of the Covered Termination;
(ii) the Company’s payment or reimbursement of the premiums for health insurance
coverage as described in Section 5.2(b) shall commence immediately following the
date of the Covered Termination; and


5

--------------------------------------------------------------------------------




(iii) any amounts payable pursuant to Section 5.2(c) shall be payable in a
lump-sum in the first payroll period immediately following the date the
requirements of Section 5.4 are satisfied, so long as such requirements are
satisfied on or before the 60th day following the date of the Covered
Termination, except as otherwise set forth in Section 5.3(b)(ii).
(b) Notwithstanding the foregoing, in the event that Executive experiences a
Covered Termination following a Potential Change in Control and before the
consummation of a Change in Control:
(i) any amounts payable pursuant to Section 5.2(a) that have not been paid to
Executive as of the consummation of a Change in Control shall be paid in a
lump-sum in the first payroll period immediately following the consummation of
the Change in Control (or, if later, in the first payroll period immediately
following the date the requirements of Section 5.4 are satisfied), in each case
so long as the requirements of Section 5.4 are satisfied on or before the 60th
day following the date of the Covered Termination;
(ii) any amounts payable pursuant to Section 5.2(c) shall be payable in a
lump-sum in the first payroll period immediately following the consummation of
the Change in Control (or, if later, in the first payroll period immediately
following the date the requirements of Section 5.4 are satisfied), in each case
so long as such requirements are satisfied on or before the 60th day following
the date of the Covered Termination;
(iii) each outstanding and unvested equity award held by Executive shall cease
vesting pursuant to its normal vesting schedule on the date of the Covered
Termination but shall not lapse or be forfeited on such date, and instead such
awards shall remain outstanding during the Change in Control Period, and in the
event that a Change in Control subsequently occurs during the Change in Control
Period, such awards shall become vested, and if applicable, exercisable and any
forfeiture restrictions or rights of repurchase thereon will lapse, in each case
to the extent set forth in Section 5.2(d), as if the Covered Termination
occurred immediately following the Change in Control; and
(iv) in no event shall a Covered Termination that occurs following a Potential
Change in Control and before the consummation of a Change in Control result in
duplicate payments or benefits to Executive under Section 5.2.
(c) Executive shall not be required to mitigate the amount of any severance
provided for under this Agreement by seeking other employment or otherwise and
no such payment shall be reduced by the amount of any compensation provided to
Executive in any subsequent employment.
5.4 Release. Executive will not be eligible for the severance payment and
benefits described in Section 5.2 unless (i) Executive has executed and
delivered to the Company a general release of all claims that Executive may have
against the Company (or its successor) or Persons affiliated with the Company
(or its successor) in the form set forth in Exhibit A hereto (as such form may
be revised from time to time to reflect changes in applicable law) (the
“Release”), and such Release becomes effective on or before the 60th day
following date of the Covered Termination and (ii) Executive has not revoked or
breached the provisions of such Release or breached the provisions of Article
VI. In the event that Executive does not execute and deliver such Release, such
Release does not become effective and irrevocable within such period or
Executive revokes or breaches the provisions of such Release or breaches the
provisions of Article VI, he (A) will be deemed to have voluntarily resigned his
employment hereunder without Good Reason, (B) will not be entitled to the
payments or benefits described in Section 5.2 and (C) will be required to
reimburse the Company, in cash within five business days after written demand is
made by the Company therefore, for an amount equal to the value of any payments
or benefits Executive received pursuant to Section 5.2.
5.5 Section 280G; Limitation on Payments. Notwithstanding anything in this
Agreement to the contrary, if any payment or distribution to Executive pursuant
to this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Code and (b) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment will either be delivered in full or delivered
as to such lesser extent as would result in no portion of such Payment being


6

--------------------------------------------------------------------------------




subject to the Excise Tax, whichever of the foregoing amounts, after taking into
account the applicable federal, state and local income taxes and the Excise Tax,
results in the receipt by Executive on an after-tax basis of the largest
payment, notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax under Section 4999 of the Code. The accounting firm engaged by
the Company for general audit purposes as of the date prior to the effective
date of the Change in Control, or such other Person as determined in good faith
by the Company, will perform the foregoing calculations and the Company will
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder. Any good faith determinations of the accounting
firm made pursuant to this Section 5.5 will be final, binding and conclusive
upon all parties. Any reduction in payments and/or benefits pursuant to the
foregoing will occur in the following order (i) reduction of cash payments; (ii)
cancellation of accelerated vesting of equity awards other than stock options,
if any; (iii) cancellation of accelerated vesting of stock options, and (iv)
reduction of other benefits payable to Executive.
ARTICLE VI
COVENANTS
6.1 Outside Activities; Conflict of Interest. During Executive’s term of
employment, Executive will not engage in any other employment, occupation or
business enterprise without the prior written consent of the Board; provided
that it is understood that Executive may serve as a member of the board of
directors of one for-profit company, with the prior written consent of the
Board. Notwithstanding the foregoing, Executive may engage in civil and
not-for-profit activities, and/or maintain passive investments, without the
consent of the Board, in each case so long as such activities do not interfere
or conflict with the performance of Executive’s duties to the Company,
Executive’s obligations under this Agreement (including as set forth in this
Article VI) or the Company’s gaming licenses, as determined in the sole
discretion of the Board.
6.2 Non-Competition. During the term of Executive’s employment by the Company
and for a period of three years following Executive’s termination of service for
any reason, Executive will not, in any Restrictive Territory, directly or
indirectly, whether as an officer, director, stockholder, partner, proprietor,
associate, representative, consultant, or in any capacity whatsoever engage in,
become financially interested in, be employed by or have any business connection
with any other Person known by Executive to (i) engage in the business of
distributed gaming or (2) compete directly with the Company in any line of
business (other than distributed gaming) that the Company engaged in (or planned
to be engaged in) at the time of such termination; provided, however, that
Executive may own, as a passive investor, securities of any competitor
corporation, so long as Executive’s direct holdings in any such corporation do
not in the aggregate constitute more than 1% of the voting stock of such
corporation.
For purposes of this Section 6.2, a “Restrictive Territory” shall mean (A) in
the case of clause (i) of the immediately preceding paragraph, each and every
jurisdiction throughout the world, and (B) in the case of clause (ii) of the
immediately preceding paragraph, each and every jurisdiction throughout the
world in which the Company engaged in (or planned to engage in) the business of
distributed gaming or the applicable other line of business at the time of such
termination.
For purposes of this Section 6.2, “distributed gaming” shall mean video gaming,
route gaming or any other gaming that is substantially similar to “distributed
gaming” within the meaning of the Illinois Gaming Act or the applicable law of
any other jurisdiction which the Company operates in at the relevant time.
6.3 Non-Solicitation. During the term of Executive’s employment and for a period
of three years following Executive’s termination of employment for any reason,
Executive shall not (a) solicit, divert or take away any of the Company’s
customers, suppliers or accounts; or (b) divert, take away, hire, solicit or
seek to induce employment of any person who is then an employee of the Company;
provided, however, that a general advertisement to which an employee of the
Company responds shall not on its own result in a breach of this Section 6.3.
6.4 Confidential and Proprietary Information. Except as Executive reasonably and
in good faith determines to be required in the faithful performance of
Executive’s duties hereunder, Executive shall, during the term of his employment
and following his termination of service for any reason, maintain in confidence
and shall not directly


7

--------------------------------------------------------------------------------




or indirectly, use, disseminate, disclose or publish, for Executive’s benefit or
the benefit of any other Person, any confidential or proprietary information or
trade secrets of or relating to the Company, including, without limitation,
information with respect to the Company’s operations, processes, protocols,
products, inventions, business practices, finances, principals, vendors,
suppliers, customers, potential customers, marketing methods, costs, prices,
contractual relationships, regulatory status, compensation paid to employees or
other terms of employment (“Proprietary Information”), or deliver to any Person,
any document, record, notebook, computer program or similar repository of or
containing any such Proprietary Information. Executive’s obligation to maintain
and not use, disseminate, disclose or publish, for Executive’s benefit or the
benefit of any other Person, any Proprietary Information after Executive’s
termination of service will continue so long as such Proprietary Information is
not, or has not by legitimate means become, generally known and in the public
domain (other than by means of Executive’s direct or indirect disclosure of such
Proprietary Information) and continues to be maintained as Proprietary
Information by the Company. For the avoidance of doubt, nothing in this
Agreement will be construed to prohibit Executive from filing a charge or
complaint, participating or cooperating with, or receiving an award for any
information provided to any governmental agency or entity, including but not
limited to the Equal Employment Opportunity Commission, the Department of
Justice, the Securities and Exchange Commission, or any other federal, state or
local government agency or commission.
6.5 Work Product. Executive acknowledges and agrees that any copyrightable works
prepared by Executive within the scope of his employment will be “works made for
hire” under the Copyright Act and that the Company will be considered the author
and owner of such copyrightable works. Executive further agrees that all
inventions, improvements, designs, original works of authorship, formulas,
processes, compositions of matter, computer software programs, databases, mask
works, confidential information and trade secrets (“Inventions”) made, created,
conceived or first reduced to practice during the period of Executive’s
employment, whether or not in the course of Executive’s employment, and whether
or not patentable, copyrightable or protectable as trade secrets, and that
(a) are developed using equipment, supplies, facilities or trade secrets of the
Company; (b) result from work performed by Executive for the Company; or
(iii) relate to the Company’s business or actual or demonstrably anticipated
research or development (the “Assigned Inventions”), will be the sole and
exclusive property of the Company. Executive shall execute any and all documents
and shall provide such assistance necessary either to evidence or register the
assignment of these rights.
ARTICLE VII
COOPERATION
7.1    Cooperation. Executive agrees to reasonably cooperate with the Company
during the term of his employment hereunder and thereafter, at the Company’s
sole expense relating to any travel or other out-of-pocket expenses incurred
(and, in the case of any such cooperation following the term of Executive’s
employment hereunder, taking into account Executive’s availability and
commitments to any subsequent employer or commercial endeavors), in connection
with any governmental, regulatory, commercial, private or other investigations,
arbitrations, litigations or similar matters that may arise during the term of
his employment hereunder, or in any way relate to events that occurred during
term of his employment hereunder, until such investigations, arbitrations,
litigations or similar matters are completely resolved.
ARTICLE VIII
GENERAL PROVISIONS
8.1 Indemnification. The Company shall indemnify and hold harmless Executive, to
the maximum extent permitted by applicable law, against all costs, charges,
expenses, claims and judgments incurred or sustained by Executive in connection
with any action, suit or proceeding to which Executive may be made a party by
reason of being, or agreeing to be, an officer, director or employee of the
Company or any subsidiary or affiliate of the Company. The Company shall provide
directors and officers insurance for Executive in reasonable amounts. The Board
shall determine, in its sole discretion, the availability of insurance upon
reasonable terms and the amount of such insurance coverage.


8

--------------------------------------------------------------------------------




8.2 Tax Matters.
(a)Section 409A. It is intended that any right to receive installment payments
pursuant to this Agreement will be treated as a right to receive a series of
separate and distinct payments for purposes of Section 409A of the Code. It is
further intended that all payments and benefits hereunder satisfy, to the
greatest extent possible, the exemption from the application of Section 409A of
the Code (and any state law of similar effect) provided under Treasury
Regulation Section 1.409A-1(b)(4) (as a “short-term deferral”) and are otherwise
exempt from or comply with Section 409A of the Code. Accordingly, to the maximum
extent permitted, this Agreement will be interpreted in accordance with such
intent. To the extent necessary to comply with Section 409A of the Code, if the
designated payment period for any payment under this Agreement begins in one
taxable year and ends in the next taxable year, the payment will commence or
otherwise be made in the later taxable year. For purposes of Section 409A of the
Code, if the Company determines that Executive is a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code at the time of Executive’s separation from
service, then to the extent delayed commencement of any portion of the payments
or benefits to which Executive is entitled pursuant to this Agreement is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion will not be provided until the
earlier (i) the expiration of the six-month period measured from Executive’s
separation from service or (ii) the date of Executive’s death. As soon as
administratively practicable following the expiration of the applicable Section
409A(2)(B)(i) period, all payments deferred pursuant to the preceding sentence
will be paid in a lump-sum to Executive and any remaining payments due pursuant
to this Agreement will be paid as otherwise provided herein.
(b)Expense Reimbursement. To the extent that any reimbursements payable to
Executive pursuant to this Agreement are subject to the provisions of Section
409A of the Code, such reimbursement will be paid to Executive no later than
December 31st of the year following the year in which such expense was incurred.
The amount of expenses reimbursed in one year will not affect the amount
eligible for reimbursement in any subsequent year and Executive’s right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.
(c)Withholding. All amounts and benefits payable under this Agreement are
subject to deduction and withholding to the extent required by applicable law.
8.3 At-Will Employment. Executive’s employment relationship with the Company is
at-will. Either Executive or the Company may terminate Executive’s employment or
service at any time for any or no reason, with or without cause.
8.4 Compensation Recoupment. All amounts payable to Executive pursuant to this
Agreement shall be subject to recoupment pursuant to any compensation recoupment
policy that is applicable generally to executive officers of the Company and in
effect from time to time.
8.5 Notice. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by facsimile) or the third day after mailing by first class mail, to
the Company at its primary office location and to Executive at Executive’s
address as listed on the Company payroll.
8.6 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid or unenforceable provisions had never been
contained herein.
8.7 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
Illinois without regard to the conflicts of law provisions.


9

--------------------------------------------------------------------------------




8.8 Dispute Resolution; Arbitration. Unless otherwise prohibited by law or
specified below, all disputes, claims and causes of action, in law or equity,
arising from or relating to this Agreement or its enforcement, performance,
breach, or interpretation will be resolved solely and exclusively by final and
binding arbitration in Cook County, Illinois through Judicial Arbitration and
Mediation Services/Endispute (“JAMS”) before a single neutral arbitrator, in
accordance with the JAMS employment arbitration rules then in effect. THE
PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO
ARBITRABLE CLAIMS. The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration. The arbitrator will issue a
written decision that contains the essential findings and conclusions on which
the decision is based.
8.9 Entire Agreement. This Agreement constitutes the entire agreement between
Executive and the Company with respect to the subject matter hereof, and
supersedes all prior or contemporaneous offers, negotiations and agreements,
whether written or oral, relating to such subject matter, including the Prior
Agreement. This Agreement is entered into without reliance on any promise or
representation other than those expressly contained herein or therein and may
not be modified or amended except in a writing signed by an officer of the
Company and Executive.
(Signature Page Follows)




10

--------------------------------------------------------------------------------






In Witness Whereof, the parties have executed this Agreement as of the date
first written above.


ACCEL ENTERTAINMENT, INC.




By: /s/ Derek Harmer
Name: Derek S. Harmer
Title: General Counsel, Chief Compliance Officer and Secretary












ACCEPTED AND AGREED:




/s/ Andrew H. Rubenstein
Andrew H. Rubenstein


11

--------------------------------------------------------------------------------






Exhibit A
Release






12